Exhibit 10.1




AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This employment agreement (the "Agreement"), made this 28th day of November,
2005, by and between Aerosonic Corporation, a Delaware corporation (the
"Company"), and David A. Baldini (the "Employee") residing at 595 Glengarry
Court, Earlysville, Virginia 22936.

WHEREAS, the Company and the Employee entered into an employment agreement dated
May 14, 2003 (the "Original Agreement").

WHEREAS, the Company wishes to amend and restate the Original Agreement on the
terms and conditions hereinafter set forth.

NOW, THEREFORE, for these and other valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Employee
hereby agree as follows:

1.

Employment of Employee.  On the terms and conditions hereinafter set forth, the
Company hereby employs the Employee as Chairman, President and Chief Executive
Officer and the Employee hereby accepts such employment.

2.

Duration of Employment.  Employment of the Employee by the Company hereunder
shall commence at the date of the consummation of the Agreement and shall
continue for a period of three years from such date.  This Agreement shall be
renewed automatically for one additional year on the first anniversary of the
commencement of the Term and on each subsequent anniversary thereafter, unless
earlier terminated pursuant to the provisions of paragraph 8 hereof, or unless
either party provides the other with a notice of termination at least 180 days
prior to such anniversary date. (As used in this Agreement, "Term" shall mean
the initial term and any renewal term of this Agreement).

3.

Duties of Employee.  The Employee shall serve the Company well and faithfully
and shall, at all times, use his best efforts to promote the interest thereof
and during the term of his employment hereunder shall devote his full business
time and energies to the Company and its subsidiaries.  The Employee shall
comply with all lawful requests and directions given to him by the Board of
Directors of the Company (the "Directors") consistent with this position set
forth in paragraph 1 and shall supply the Directors with such information and
reports as the Directors may from time to time reasonably request.

4.

Place of Employment.  Except with his consent, the Employee shall not be
required to perform duties which require his principal office or residence be
maintained outside 1212 North Hercules Avenue, Clearwater, FL 33765; provided,
however, that, in the discharge of his responsibilities hereunder, the Employee
agrees to travel on business for reasonable time periods commensurate with his
duties.  The Employee shall be reimbursed for such travel in accordance with the
Company's policy in respect thereof.  All other out-of-pocket expenses incurred
in connection with the Employee's duties under this agreement shall be
reimbursed in accordance with the Company's policy in respect thereof.

5.

Confidential information.  The Employee shall not disclose the private affairs
of the Company, or any subsidiary or affiliate of the Company, to any person
other than such persons as the Directors or Management may direct or for the
Company's purposes, and shall not use for his own purpose or for any purpose
other than those of the Company, its subsidiaries or affiliates any information
of a confidential nature in relation to the business of the Company or any
subsidiary or affiliate of the Company they may have or acquire.

6.

Compensation of Employee.  During the term of employment provided for herein,
the Employee shall be paid a minimum annual salary of $ 197,600 in U.S. dollars
("Base Salary"), which salary shall be paid to the Employee in equal biweekly
installments in arrears.  Any increases in the Base Salary will be recommended
by the Compensation Committee and approved by the Board of Directors.

7.

Benefits and Future Bonuses.  During the term of this agreement, Employee shall
be entitled to participate in and shall receive such benefits from the Company
as are afforded comparable executive employees subject to benefit plan
restrictions and Company policy as it may be in effect from time to time.  All
bonuses and stock options will be recommended by the Compensation Committee and
approved by the Board of Directors.

8.

Termination of Employment.  The Employee's employment under this agreement shall
terminate upon the death of the Employee and may be terminated by the Company at
its option, by notice in writing to the Employee at least thirty (30) days prior
to said termination, upon the occurrence of any of the following events:

8.1

the physical or mental disability of the Employee, as defined below;

8.2

the material breach by the Employee of any material provision of this agreement,
which breach (if capable of being cured) is not cured within thirty (30) days of
notice of such breach;

8.3

a good faith determination by the Directors that the Employee has commenced
willful misconduct, failure to follow Company policy or a direct and legal
direction from management, or a material breach of generally accepted industry
standards that materially affects the Company or its public image, or
constitutes a material dereliction of duty. However, no act or failure to act on
the part of the Employee shall be considered "willful" unless it is done, or
omitted to be done, by the Employee in bad faith or without reasonable belief
that the Employee's act or omission was in the best interests of the Company.
 Any act, or failure to act, based upon express authority given pursuant to a
resolution duly adopted by the Directors with respect to such act or omission or
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by the Employee in good faith and in the best
interests of the Company; or

8.4

a determination by the Directors that the Employee should be discharged for any
other reason, with or without cause.

Upon termination of the Employee's employment under this Agreement, neither the
Company nor the Employee shall have any further duties or obligations hereunder
except that (I) the Employee shall continue to be bound in all respects by his
obligations concerning confidential information pursuant to paragraph 5 hereof,
(II) upon such termination (i) by reason of death or pursuant to subparagraphs
(a)-(c) of this paragraph 8, the Company shall pay the Employee's Base Salary
prorated through the date of termination and (ii) upon such termination by
reason of death or physical or mental disability of the Employee, the Company
shall pay the Employee's bonus, if any, for the twelve-month period in which
such termination occurs (calculated and payable in accordance with paragraph 7
hereof) prorated for the number of days in that year up to the date of death or
date of termination for physical and mental disability (all payments owing to
the Employee under the immediately preceding clauses (i) and (ii) of this
paragraph 8 shall, in the event of termination by death, be paid to the estate
of the Employee) and (iii) in the event that the Employee is terminated pursuant
to subparagraph (d) of this paragraph 8, the Employee shall continue to be bound
in all respects by his obligation under paragraph 9 hereof for a period of three
(3) years from the date of such termination and the Company shall, during the
remainder of the three year term specified in paragraph 2 hereof, continue to
pay the Employee's Base Salary pursuant to paragraph 6 hereof and provide the
Employee with the benefits and future bonuses provided for pursuant to paragraph
7 hereof so long as the Employee shall not be materially in breach of such
obligation.

For purposes of this paragraph 8, the Employee shall be deemed to have suffered
a physical or mental disability if (x) he shall fail because of a perceived
mental or physical disability to perform the services required hereunder to the
reasonable satisfaction of the Directors for a period of three consecutive
months or for a period of six months during any twelve-month period or (y) if a
physician selected by the Company, after examining the Employee, shall determine
that the Employee has suffered a physical or mental disability that will prevent
him from performing the services required hereunder for a period of four
consecutive months or for a period of six months during a twelve-month period.
 The Employee may, at his own expense, select another physician to conduct a
further examination of the Employee.  In the event that the opinion of the
physician selected by the Employee differs from the opinion of the physician
selected by the Company, then such physicians shall mutually agree upon a third
physician whose opinion shall be binding upon the parties.  In the event that it
is finally determined, pursuant to the examination by such third physician, that
the Employee is not suffering such a physical or mental disability, the Employee
shall not be terminated pursuant to the immediately preceding clause (y) of this
paragraph 8.

In the event that the Employee receives or realizes any amounts in connection
with long-term disability insurance (the premiums for which were paid by the
Company, or any affiliates thereof), those amounts shall be deducted from any
Base Salary payable to the Employee for that period.  The Company agrees that it
shall not exercise its right to terminate this agreement as a result of the
Employee's disability so as to deprive the Employee of any benefits which would
otherwise become payable to the Employee under any disability insurance policy
or salary continuation plan then maintained by the Company.

9.

Termination Due to Change in Control.

9.1

Employee may terminate Employee's employment for any reason due to a Change in
Control (as herein defined) or during the eighteen-month period following a
Change in Control if the successor entity following a Change in Control (A)
causes any material change in the terms of Employee's employment as set forth in
this Agreement or (B) reassigns the Employee’s principal place of employment in
excess of 25 miles from the principal place of Employee’s employment.

9.2

For purposes of this Agreement "Change in Control"  shall mean:

(i)

any "person" (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 ( the "Exchange Act")) becomes a "beneficial
owner" (as such term is defined in Rule 13d-3 promulgated under the Exchange
Act) (other than the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company's then outstanding securities;
or

(ii)

the stockholders of the Company approve a merger or consolidation of the Company
with any other corporation or other entity, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or

(iii)

the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets.

9.3

In the event of a termination due to a Change in Control, the Company shall pay
to the Employee, as severance pay, an amount equal to the Employee's Base Salary
at the current level at the time of termination for the remainder of the Term
(including any extension),  either (i) in a lump sum no later than fifteen (15)
days following termination, or (ii) in equal monthly installments, in the sole
discretion of the Employee.

10.

Non-Competition.

10.1

The Employee agrees that from and after the date hereof and ending on the third
anniversary of the termination date of the Employee's employment hereunder he
will not, directly or indirectly, engage in or be concerned with or interested
in, advise, lend money to, guarantee the debts or obligations of, or permit his
name or any part thereof to be used or employed by, any business (whether as a
proprietor, partner, joint venturer, employer, agent, employee, consultant,
officer, beneficial or record owner (other than as a passive investor owning
less than a 2% interest in a publicly held company)) which is competitive in any
respect with any of the businesses of the Company and its subsidiaries as
conducted as of the date the Employee's employment is terminated hereunder or
which is, directly or indirectly, engaged in the design, development,
production, marketing or distribution of products of the nature designed,
developed, produced marketed or distributed by the Company or any of its
subsidiaries as of the date of the Employee's employment is terminated
hereunder.  In the event that this agreement is assigned to any entity other
than a subsidiary of the Company, this non-competition clause shall refer to the
businesses of the Company and its subsidiaries and not those of the assignee as
of the date of any such assignment.

10.2

If any of the foregoing provisions relating to the duration, business or
geographic scope of this covenant shall be held to be more restrictive than
permitted by the law of the jurisdiction in which the Company seeks enforcement
thereof by the final determination of a court of competent jurisdiction, and all
appeals therefrom shall have failed or the time for such appeals shall have
expired, such provision, shall be limited to the extent permitted by law.

10.3

It is agreed that it would be impossible to fully compensate the Company for
damages for breach of the obligations of the Employee hereunder.  Accordingly,
the Employee and the Company specifically agree that the Company and any of its
affiliates or successors shall be entitled to temporary and permanent injunctive
relief to enforce such obligations and that such relief may be granted without
the necessity of proving actual damages.

11.

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Florida without regard to its choice
of law provisions.

12.

Indemnification.  To the fullest extent allowed by law, the Company shall defend
and indemnify the Employee for all acts committed while in the course and scope
of his position as a director, officer, employee or agent of the Company, or any
subsidiary of the Company, by reason of any action or inaction on the part of
the Employee while an officer or director or by reason of the fact that the
Employee is or was serving at the request of the Company as a director, officer,
employee or agent of another corporation, partnership, limited liability
company, joint venture, trust or other enterprise, against expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement (if such
settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld) actually and reasonably incurred by the Employee in
connection with such action, suit or proceeding if the Employee acted in good
faith and in a manner the Employee reasonably believed to be in or not opposed
to the best interests of the Company.

13.

Entire Agreement; Waiver.  This Agreement constitutes the entire Agreement
between the parties relating to the subject matter hereof and there are no terms
relating to the subject matter hereof other than those contained in this
agreement.  No variation hereof shall be deemed valid unless in writing and
signed by the parties hereto and no discharge of the terms hereof shall be
deemed valid unless by full performance by the parties hereto or by writing
signed by the parties hereto.  No waiver by either party of any provision or
condition of the Agreement to be performed by the Employee or it shall be deemed
a waiver of similar or dissimilar provisions or conditions at the time or any
prior or subsequent time.

14.

Severability.  Each provision of this agreement is intended to be severable from
the others so that if any provision or term hereof is determined to be illegal
or invalid for any reason whatsoever, such illegality or invalidity shall not
affect the validity of the remaining provisions and terms hereof.

15.

Assignment.  This agreement may not be assigned without prior written consent of
the parties hereto, except that the Company may assign this agreement:  (i) to
any of the Company's divisions, subsidiaries or affiliates or (ii) upon the
Employee's prior consent, which consent shall not be unreasonably withheld, to
any assignee, licensee or purchaser of the Company.

16.

Notices.  Any notice or other communication given or rendered hereunder by
either party hereto shall be in writing and delivered personally or sent by
registered or certified mail, postage prepaid, if to the Company, addressed to
the Company at 1212 N. Hercules Avenue, Clearwater, FL 33765, Attention:  David
A. Baldini or his designee, and if to the Employee, addressed to the Employee at
his residence address as set forth above.

17.

Captions.  The paragraph captions are inserted only as a matter of convenience
and reference and in no way define, limit or describe the scope of this
agreement or the intent of any provision hereof.




IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

Employee:




/s/  David A. Baldini

Name: David A. Baldini







Company: Aerosonic Corporation




/s/  Gary E. Colbert

Name: Gary E. Colbert

Executive Vice President and Chief Financial Officer






